DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 03/13/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the free stream" in lines 5, 6, 16 & 27.  There is insufficient antecedent basis for this limitation in the claim.  What is the “free stream” referencing?  Is the “free stream” referencing the free stream temperature, free stream Mach number and/or free stream capacity ratio of air as stated in lines 3 & 4?
Claim 1 recites the limitation "the cold-wall heat flux" in 19.  There is insufficient antecedent basis for this limitation in the claim.  The limitation in line 19 of claim 1 will be read as “a cold-wall heat flux” upon further examination.
Claim 1 recites the limitation "the wall surface temperature" in 23.  There is insufficient antecedent basis for this limitation in the claim.  The limitation in line 23 of claim 1 will be read as “a wall surface temperature” upon further examination.
Claim 1 recites the limitation "the adiabatic wall enthalpy" in 26.  There is insufficient antecedent basis for this limitation in the claim.  The limitation in line 26 of claim 1 will be read as “a second adiabatic wall enthalpy” upon further examination.
Claim 1 recites the limitation "the total temperature" in 27.  There is insufficient antecedent basis for this limitation in the claim.  The limitation in line 27 of claim 1 will be read as “a total temperature” upon further examination.
Claim 1 recites the limitation "the test piece" in 29.  There is insufficient antecedent basis for this limitation in the claim.  The limitation in line 29 of claim 1 will be read as “a test piece” upon further examination.
Claim 1 recites the limitation "the convective heat transfer coefficient" in 29.  There is insufficient antecedent basis for this limitation in the claim.  The limitation in line 29 of claim 1 will be read as “a second convective heat transfer coefficient” upon further examination.
Claim 1 recites the limitation "the total temperature" in 35.  There is insufficient antecedent basis for this limitation in the claim.  The equation of the “total temperature” as stated in claim 28 is a different equation from the “total temperature” as stated in claim 35.  The limitation in line 35 of claim 1 will be read as “a second total temperature” upon further examination.
In regards to claim 1 line 5, the equation for calculating the recovery temperature does not include the variables of the free stream temperature (T¥) and the free stream Mach number (Ma¥).  The appropriate correction is required, or the newly placed variables need to be clearly defined.  No amendment shall introduce new matter into the disclosure of the invention.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner’s opinion in regards to claim 1, Liu et al (CN 105548250 A) teaches a method for test simulation conditions of aircraft pneumatic heating environment comprising the following steps of obtaining a predetermined flight altitude information and the preset flight speed information of the aircraft; collecting the surface temperature of the aircraft test piece in real time; according to the preset flight height information, preset flight speed information and surface temperature calculated target heat flow density value; real time collecting the heat flow density value of the aircraft surface and according to the heat-flow density value and the target heat-flow density value to feedback control, control heat flow heating device is heating the aircraft to reach the target heat-flow density value.  
However, Liu et al does not teach a parameter similarity method for test simulation conditions of an aerodynamic heating environment further comprising the method steps of making the surface temperature of the test piece as Tw2 = Tw1, and adjusting the recovery temperature of the gas flow in the test device according to the convective heat transfer coefficient a2 calculated in the step (5); calculating the total temperature T*2 = Tr2 / r2 of the gas flow, wherein r2 is a temperature recovery coefficient of the test condition; substituting T*2 into the step (5), repeating the calculation of step (5), and conducting a next step until Tr2 and a2 tend to be stable and determining the cold-wall flux of the test condition in combination with the remaining limitations of independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kremeyer (US 10605279 B2) - This invention relates to systems, equipment, and methods to deposit energy to modify and control shock waves and hypersonic or supersonic fluid flow. The invention more specifically relates to controlling, mitigating, and/or effecting fluid (such as, air) flow in relation to air vehicles, wind tunnels, or other assets, or the like.
Birch (US 10533923 B2) - The present invention relates to an apparatus for a wind tunnel with an effective variable nozzle for testing of various aerospace specific sensors and probes, and, more particularly, to a variable nozzle for a wind tunnel device that allows for valid and effective aerospace testing at differing pressures, air flow rates and temperatures, even at subsonic speeds.
Abramov (US 20170316133 A1) - The invention relates generally to fluid dynamics and to use of jet-effect, applied to headway and oscillating motions in fluids, and, more particularly, to jet-effect modeling and use for either: a design of convergent-divergent jet-nozzle, and/or an implementation of hydrophobic jet-gear, and/or an implementation of gravity-jet engine, and/or an implementation of sequentially-arranged jet-boosters, and/or an implementation of constructive interference of acoustic waves in fluids, wherein the waving jet-effect is further translated in terms of electromagnetic waves.
Ghetzler et al (US 5942682 A) - The present invention relates generally to apparatus for simulating, as if airborne and exposed to the air stream, aerodynamic heating and cooling effects on equipment intended for placement externally of an aircraft or missile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856